 USDC IN/ND case 2:20-cv-00349-PPS-JPK document 1 filed 09/29/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

DENISE   RENEHAN             and
                            JOHN )
RENEHAN,                          )
                                  )
          Plaintiffs,             )
                                                      Case No.: 2:20-cv-00349
                                  )
v.                                )
                                  )
MENARD, INC., D/B/S MENARDS, and )
TEAM   MENARD,        INC., D/B/A )
MENARDS,                          )
                                  )
          Defendants.
                                  )

                                   NOTICE OF REMOVAL

       COMES NOW Counsel, Renee J. Mortimer of Lewis Brisbois Bisgaard & Smith LLP, on

behalf of Defendants, MENARD, INC., incorrectly sued as Menard, Inc., d/b/s Menards; and

TEAM MENARD, INC., incorrectly sued as Team Menard, Inc., d/b/a Menards, and hereby files

this Notice of Removal pursuant to 28 U.S.C.S. §1446, and invokes this Court’s jurisdiction

under the provisions of 28 U.S.C.S. §1332 and 28 U.S.C.S. §1441(b). In support of said

removal, the Defendants state as follows:

       1.     On or about August 26, 2020, the Plaintiffs filed their Complaint in the Lake

Superior Court in Lake County, Indiana. Plaintiffs allege in the Complaint that on February 3,

2019, Plaintiff was a customer on store premises in Merrillville, Indiana and sustained personal

injuries as a result of a claimed slip and fall on material and/or merchandise that had

accumulated and been left on the floor, allegedly causing a dangerous condition. See, Group

Exhibit A, Plaintiffs’ Complaint, ¶¶ 1-9. The Plaintiffs’ alleged cause of action described in

those papers sounds in negligence and purported loss of consortium, and it was brought with

style and caption as Denise Renehan and John Renehan v. Menard, Inc., d/b/s Menards, and,
 USDC IN/ND case 2:20-cv-00349-PPS-JPK document 1 filed 09/29/20 page 2 of 4


Team Menard, Inc., d/b/a Menards and is assigned Case No. 45D05-2008-CT-000872 (the “State

Court Action”). See Generally, Group Exhibit A.

         2.        On September 10, 2020, Defendants, MENARD, INC., incorrectly sued as

Menard, Inc., d/b/s Menards; and TEAM MENARD, INC., incorrectly sued as Team Menard,

Inc., d/b/a Menards, were served with a copy of the Summons and Plaintiffs’ Complaint. See

Generally, Group Exhibit A.

         3.        28 U.S.C.S. §1446(b) provides that a notice of removal may be filed within thirty

(30) days after receipt by the Defendants of the initial pleading. The lawsuit was commenced on

August 26, 2020 and served upon Defendants on September 10, 2020. As such, Defendants’

Notice of Removal is timely filed under 28 U.S.C.S. §1446(b), as the time by which removal

must be effectuated is October 12, 2020, and this Notice of Removal has been filed in advance of

that date.

         4.        At all times relevant to the Plaintiffs’ Complaint, DENISE RENEHAN and JOHN

RENEHAN, as alleged in their Complaint, were citizens of Lake County, State of Indiana.

         5.        Under 28 U.S.C.S. §1332(c), a corporation is deemed a “citizen” for §1332

purposes only where it is incorporated and where its principal place of business is located. Hertz

Corp. vs. Friend, 559 U.S. 77, 80 (2010).

         6.        At all times relevant to the Plaintiffs’ Complaint, the place of incorporation and

principal place of business of MENARD, INC., was Eau Claire, Wisconsin. Thus, MENARD,

INC. is a citizen of the State of Wisconsin.

         7.        At all times relevant to the Plaintiffs’ Complaint, the place of incorporation and

the principal place of business of TEAM MENARD, INC., was Eau Claire, Wisconsin. Thus,

TEAM MENARD, INC. is a citizen of the State of Wisconsin.




4810-5322-0556.1                                   2
 USDC IN/ND case 2:20-cv-00349-PPS-JPK document 1 filed 09/29/20 page 3 of 4


         8.        Plaintiffs claim that DENISE RENEHAN has suffered physical injuries, including

a knee injury, and will suffer great bodily injury, pain, suffering, permanent impairment, and has

incurred and will continue to incur expenses for medical treatment, as well as other expenses and

damages. Upon information and belief, the bills for the alleged medical treatment for the injuries

DENISE RENEHAN claims she sustained exceed $75,000 and continue to grow. Further,

Plaintiff JOHN RENEHAN, has alleged a loss of consortium claim, which includes a claim for

material services, conjugal relationships, companionship, aid, fellowship, company cooperation,

comfort, love, care and affection. and has sustained other compensable damages under Indiana

law. See, Group Exhibit A, Plaintiff’s Complaint, ¶¶ 11-12. .

         9.        Thus, the amount in controversy meets the federal requirement for removal. See,

Copak vs. State Farm Mut. Auto. Ins. Co., 2013 WL 450198 (N.D. Ind. 2013) (holding that

where the amount in controversy is plausible based on the pleadings and the evidence, removal is

proper).

         10.       Because the jurisdictional minimum is satisfied and the parties are of diverse

citizenship, the Court has jurisdiction over this matter under 28 U.S.C.S. §1332.

         11.       Pursuant to 28 U.S.C.S. §1446(d), the Defendants have given written notice of

this removal to all parties in the State Court Action, and have filed a copy of this Notice of

Removal with the clerk of the Lake County Superior Court.

         12.       Pursuant to 28 U.S.C.S. §1446(a), the Defendants attach to this Notice of

Removal a copy of all pleadings, papers, and other orders served upon them in the State Court

Action to date. See, Group Exhibit A.




4810-5322-0556.1                                  3
 USDC IN/ND case 2:20-cv-00349-PPS-JPK document 1 filed 09/29/20 page 4 of 4


         WHEREFORE, the Defendants pray this Notice be granted and that said action be

removed in its entirety from the Superior Court of Lake County, State of Indiana, to the United

States District Court, Northern District of Indiana, as provided by law.

                                                Respectfully submitted,

                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

                                          By: s/ Renee J. Mortimer
                                              Renee J. Mortimer (20724-45)
                                              Renee.Mortimer@lewisbrisbois.com
                                              2211 Main Street, Suite 3-2A
                                              Highland, IN 46322
                                              T: 219.440.0604/F: 219.440.0601




4810-5322-0556.1                                 4
